


Exhibit 10.18

AMENDMENT NO. 2

Dated as of July 30, 2009

to

CREDIT AGREEMENT

Dated as of December 20, 2006

THIS AMENDMENT NO. 2 ("Amendment") is made as of July 30, 2009 (the "Amendment
Effective Date") by and among Kenneth Cole Productions, Inc., a New York
corporation (the "Borrower"), the financial institutions listed on the signature
pages hereof and JPMorgan Chase Bank, N.A., as Administrative Agent (the
"Administrative Agent"), under the Restated Credit Agreement (defined below).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Restated Credit Agreement.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement dated as of December 20, 2006 (as amended,
supplemented or otherwise modified from time to time, the "Existing Credit
Agreement");

WHEREAS, the Borrower has requested, and the Lenders party hereto and the
Administrative Agent have agreed to, the amendment and restatement of the
Existing Credit Agreement as set forth in the Amended and Restated Credit
Agreement in the form set forth as Exhibit A to this Amendment;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree as follows:

1.      Amendment and Restatement of Existing Credit Agreement. Effective as of
the Amendment Effective Date but subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the Existing Credit Agreement is hereby
amended and restated in full to read as set forth in Exhibit A hereto (the
"Restated Credit Agreement").

2.      Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that (a) the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and (ii) counterparts of the
Consent and Reaffirmation attached hereto duly executed by the Subsidiary
Guarantors, (b) the other conditions precedent set forth in Section 4.01 of the
Restated Credit Agreement shall have been satisfied, (c) the Administrative
Agent shall have received, for the account of each Lender which delivers its
executed signature page hereto by such time as is requested by the
Administrative Agent, an amendment fee in an amount equal to 0.50% of such
Lender's Commitment and (d) the Borrower shall have paid all of the fees of the
Administrative Agent and its Affiliates (including, to the extent invoiced,
reasonable attorneys' fees and expenses of the Administrative Agent) in
connection with this Amendment and the other Loan Documents.

3.      Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a)      This Amendment and the Restated Credit Agreement constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b)      As of the date hereof and giving effect to the terms of this
Amendment, (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Restated Credit
Agreement are true and correct in all material respects as of the date hereof.

4.      Reference to and Effect on the Loan Documents.

(a)      On and after the Amendment Effective Date, each reference in the
Existing Credit Agreement to "this Agreement", "hereunder", "hereof" or words of
like import referring to the Existing Credit Agreement, and each reference in
the promissory notes issued pursuant to the Existing Credit Agreement and each
of the other Loan Documents to "the Credit Agreement", "thereunder", "thereof"
or words of like import referring to the Existing Credit Agreement, shall mean
and be a reference to the Restated Credit Agreement.

--------------------------------------------------------------------------------



(b)       Except as specifically amended above, the Existing Credit Agreement
and all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

(c)       The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Existing Credit
Agreement, the Restated Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.

5.       Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6.       Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7.       Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

  

[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

                 
        KENNETH COLE PRODUCTIONS, INC.,
as the Borrower                       By:
Name:
Title:     /S/ DAVID P. EDELMAN
David P. Edelman
Treasurer & Chief Financial Officer  

 

  

  

  

  

  

  

     

  

  

  

  

  

  

  

  

  

  

  

Signature Page to Amendment No. 2 to
Credit Agreement dated as of December 20, 2006
Kenneth Cole Productions, Inc.

--------------------------------------------------------------------------------



                 
        JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as an Issuing Bank and as
Administrative Agent                       By:
Name:
Title:     /S/ PAUL V. PHELAN
Paul V. Phelan
Senior Vice President  

   

  

  

  

  

  

     

  

  

  

  

  

  

  

  

  

  

  

  

  

  

Signature Page to Amendment No. 2 to
Credit Agreement dated as of December 20, 2006
Kenneth Cole Productions, Inc.

--------------------------------------------------------------------------------



                 
        BANK OF AMERICA, N.A.,
individually as a Lender and as Co-Syndication Agent                       By:
Name:
Title:     /S/ NAOMI HASEGAWA
Naomi Hasegawa
Vice President  

   

  

  

  

  

  

  

  

     

  

  

  

  

  

  

  

  

  

  

  

  

Signature Page to Amendment No. 2 to
Credit Agreement dated as of December 20, 2006
Kenneth Cole Productions, Inc.

--------------------------------------------------------------------------------



                 
        WACHOVIA BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Co-Syndication Agent                       By:
Name:
Title:     /S/ C. SCOTT FIELDS
C. Scott Fields
Senior Vice President  

   

     

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

Signature Page to Amendment No. 2 to
Credit Agreement dated as of December 20, 2006
Kenneth Cole Productions, Inc.

--------------------------------------------------------------------------------



                 
        PNC BANK, NATIONAL ASSOCIATION,
individually as a Lender and as Documentation Agent                       By:
Name:
Title:     /S/ EDWARD M. TESSALONE
Edward M. Tessalone
Senior Vice President  

   

  

  

  

     

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

Signature Page to Amendment No. 2 to
Credit Agreement dated as of December 20, 2006
Kenneth Cole Productions, Inc.

--------------------------------------------------------------------------------



CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 2 to the Credit Agreement dated as of December 20, 2006 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement") by and among Kenneth Cole Productions, Inc., a New
York corporation (the "Borrower") the Lenders and JPMorgan Chase Bank, N.A., as
Administrative Agent (the "Administrative Agent"), which Amendment No. 2 is
dated as of July 30, 2009 and is by and among the Borrower, the financial
institutions listed on the signature pages thereof and the Administrative Agent
(the "Amendment") and effects a restatement in full of the Credit Agreement to
read as set forth on Exhibit A to the Amendment. Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Amendment and such restatement and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
abovereferenced documents shall be a reference to the Credit Agreement as so
modified and restated by the Amendment and as the same may from time to time
hereafter be amended, modified or restated.

Dated July 30, 2009

[Signature Pages Follow]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

                 
        KENNETH PRODUCTIONS, INC.                       By:
Name:
Title:    
/S/ DAVID P. EDELMAN
David P. Edelman
Director & Treasurer                                               COLE 610
FIFTH AVENUE, LLC                             By:     KENNETH COLE PRODUCTIONS,
INC.                 Managing Member                                            
  By:
Name:
Title:     /S/ DAVID P. EDELMAN
David P. Edelman
Treasurer & Chief Financial Officer                                        
KENNETH COLE PRODUCTIONS, L.P.                             By:     KENNETH
PRODUCTIONS, INC.
General Partner                                               By:
Name:
Title:     /S/ DAVID P. EDELMAN
David P. Edelman
Director & Treasurer                                         KENNETH COLE
PRODUCTIONS (LIC), LLC.                       By:     KENNETH COLE PRODUCTIONS,
INC.
Managing Member                                               By:
Name:
Title:     /S/ DAVID P. EDELMAN
David P. Edelman
Chief Financial Officer & Treasurer  

  

  

  

  

Consent and Reaffirmation

--------------------------------------------------------------------------------



EXHIBIT A

Amended and Restated Credit Agreement

[Attached]

--------------------------------------------------------------------------------



  

     
                                                                        
                                                                      
                                      

d26989_ex10-18.jpg [d26989_ex10-18.jpg]



AMENDED AND RESTATED CREDIT AGREEMENT

  

dated as of

   

July 30, 2009

  

among
  

KENNETH COLE PRODUCTIONS, INC.

  

The Lenders Party Hereto

 
PNC BANK, NATIONAL ASSOCIATION
as Documentation Agent

 
BANK OF AMERICA, N.A. and WACHOVIA BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


and
  
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
  

                                      

  

  

J.P. MORGAN SECURITIES INC.
as Sole Bookrunner and Sole Lead Arranger

     
                                                                        
                                                                      
                                      

--------------------------------------------------------------------------------



TABLE OF CONTENTS

                                   
        Page     ARTICLE I
Definitions     SECTION 1.01.           Defined Terms       1     SECTION 1.02.
          Classification of Loans and Borrowings     18     SECTION 1.03.      
    Terms Generally     18     SECTION 1.04.           Accounting Terms; GAAP  
  19     SECTION 1.05.           Amendment and Restatement of Existing Credit
Agreement     19           ARTICLE II
The Credits     SECTION 2.01.           Commitments     19     SECTION 2.02.    
      Loans and Borrowings     19     SECTION 2.03.           Requests for
Revolving Borrowings     20     SECTION 2.04.           Protective Advances.    
20     SECTION 2.05.           Swingline Loans     21     SECTION 2.06.        
  Letters of Credit     22     SECTION 2.07.           Funding of Borrowings    
24     SECTION 2.08.           Interest Elections     25     SECTION 2.09.      
    Termination and Reduction of Commitments     25     SECTION 2.10.          
Repayment of Loans; Evidence of Debt     26     SECTION 2.11.          
Prepayment of Loans.     26     SECTION 2.12.           Fees     27     SECTION
2.13.           Interest     28     SECTION 2.14.           Alternate Rate of
Interest     28     SECTION 2.15.           Increased Costs     28     SECTION
2.16.           Break Funding Payments     29     SECTION 2.17.           Taxes
    29     SECTION 2.18.           Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.     30     SECTION 2.19.           Mitigation Obligations;
Replacement of Lenders     32     SECTION 2.20.           Expansion Option    
33     SECTION 2.21.           Defaulting Lenders     33     SECTION 2.22.      
    Returned Payments     33     SECTION 2.23.           Senior Debt     34    
      ARTICLE III
Representations and Warranties     SECTION 3.01.           Organization; Powers;
Subsidiaries     34     SECTION 3.02.           Authorization; Enforceability  
  34     SECTION 3.03.           Governmental Approvals; No Conflicts     34    
SECTION 3.04.           Financial Condition; No Material Adverse Change     34  
  SECTION 3.05.           Properties     34     SECTION 3.06.          
Litigation and Environmental Matters     35     SECTION 3.07.          
Compliance with Laws and Agreements     35     SECTION 3.08.          
Investment and Holding Company Status     35     SECTION 3.09.           Taxes  
  35     SECTION 3.10.           ERISA     35     SECTION 3.11.          
Disclosure     35     SECTION 3.12.           Federal Reserve Regulations     35
    SECTION 3.13.           Liens     35     SECTION 3.14.           No Default
    36     SECTION 3.15.           Security Interest in Collateral     36    
SECTION 3.16.           Common Enterpris     36  

--------------------------------------------------------------------------------



                                   
  SECTION 3.17.           Credit Card Processors     36           ARTICLE IV
Conditions     SECTION 4.01.           Effective Date     36     SECTION 4.02.  
        Each Credit Event     37           ARTICLE V
Affirmative Covenants     SECTION 5.01.           Financial Statements;
Borrowing Base and Other Information     38     SECTION 5.02.           Notices
of Material Events     40     SECTION 5.03.           Existence; Conduct of
Business     40     SECTION 5.04.           Payment of Obligations     40    
SECTION 5.05.           Maintenance of Properties; Insurance     40     SECTION
5.06.           Books and Records; Inspection Rights     40     SECTION 5.07.  
        Compliance with Laws; Compliance with Agreements     41     SECTION
5.08.           Use of Proceeds and Letters of Credit     41     SECTION 5.09.  
        Subsidiary Guaranty     41     SECTION 5.10.           Casualty and
Condemnation     42     SECTION 5.11.           Appraisals and Field
Examinations     42     SECTION 5.12.           Depository Banks     42    
SECTION 5.13.           Credit Card Processors     42           ARTICLE VI
Negative Covenants     SECTION 6.01.           Indebtedness     42     SECTION
6.02.           Liens     43     SECTION 6.03.           Fundamental Changes and
Asset Sales     44     SECTION 6.04.           Investments, Loans, Advances,
Guarantees and Acquisitions     44     SECTION 6.05.           Swap Agreements  
  45     SECTION 6.06.           Transactions with Affiliates     45     SECTION
6.07.           Restricted Payments; Certain Payments on Indebtedness     45    
SECTION 6.08.           Restrictive Agreements     45     SECTION 6.09.        
  Changes in Fiscal Year     45     SECTION 6.10.           Sale and Leaseback
Transactions     45     SECTION 6.11.           Financial Covenant.     46    
SECTION 6.12.           Amendment of Material Documents     46           ARTICLE
VII
Events of Default           ARTICLE VIII
The Administrative Agent           ARTICLE IX
Miscellaneous     SECTION 9.01.           Notices     50     SECTION 9.02.      
    Waivers; Amendments     51     SECTION 9.03.           Expenses; Indemnity;
Damage Waiver     52     SECTION 9.04.           Successors and Assigns     53  
  SECTION 9.05.           Survival     54     SECTION 9.06.          
Counterparts; Integration; Effectiveness     55     SECTION 9.07.          
Severability     55  

ii

--------------------------------------------------------------------------------



                                   
  SECTION 9.08.           Right of Setoff     55     SECTION 9.09.          
Governing Law; Jurisdiction; Consent to Service of Process     55     SECTION
9.10.           WAIVER OF JURY TRIAL     55     SECTION 9.11.           Headings
    56     SECTION 9.12.           Confidentiality     56     SECTION 9.13.    
      USA PATRIOT Act     56     SECTION 9.14.           Disclosure     56    
SECTION 9.15.           Appointment for Perfection     56  

    

  

  

  

  

  

    

  

  

  

  

  

  

  

  

  

  

  

  

  

   iii

--------------------------------------------------------------------------------



     
  SCHEDULES:           Schedule 2.01 - Commitments     Schedule 2.06 - Existing
Letters of Credit     Schedule 3.01 - Subsidiaries     Schedule 3.06 - Disclosed
Matters     Schedule 3.17 - Credit Card Processors     Schedule 6.01 - Existing
Indebtedness     Schedule 6.02 - Existing Liens           EXHIBITS:     Exhibit
A   - Form of Assignment and Assumption     Exhibit B-1- Forms of Opinions of
Loan Parties' Special Counsels     Exhibit B-2- Form of Opinion of Loan Parties'
General Counsel     Exhibit C   - Form of Increasing Lender Supplement    
Exhibit D   - Form of Augmenting Lender Supplement     Exhibit E   - List of
Closing Documents     Exhibit F   - Form of Subsidiary Guaranty     Exhibit G  -
Form of Borrowing Base Certificate        

  

  

  

  

  

  

  

  

  

  

  

iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as of July 30,
2009 among KENNETH COLE PRODUCTIONS, INC., the LENDERS party hereto, PNC BANK,
NATIONAL ASSOCIATION, as Documentation Agent, BANK OF AMERICA, N.A. and WACHOVIA
BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WHEREAS, the Borrower, the lenders party thereto from time to time and JPMorgan
Chase Bank, N.A., as administrative agent thereunder are currently party to that
certain Credit Agreement, dated as of December 20, 2006 (as amended,
supplemented or otherwise modified prior to the date hereof, the "Existing
Credit Agreement").

WHEREAS, the Borrower, the "Required Lenders" under the Existing Credit
Agreement and the Administrative Agent have agreed pursuant to the Restatement
Amendment to (a) amend and restate the Existing Credit Agreement in its
entirety; (b) re-evidence the Obligations under the Existing Credit Agreement,
which shall be repayable in accordance with the terms of this Agreement; and (c)
set forth the amended terms and conditions under which the Lenders will, from
time to time, make loans and extend other financial accommodations to or for the
benefit of the Borrower.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower and the Guarantors to confirm
that all obligations under the "Loan Documents" (as referred to and defined in
the Existing Credit Agreement) shall continue in full force and effect as
modified and/or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Effective Date, all references to the
"Credit Agreement" contained in any such existing "Loan Documents" shall be
deemed to refer to this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

"Account" has the meaning assigned to such term in the Security Agreement.

"Account Debtor" means any Person obligated on an Account.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affected Foreign Subsidiary" means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Aggregate Credit Exposure" means, at any time, the aggregate Credit Exposure of
all the Lenders.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day (without any
rounding). Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

"Applicable Percentage" means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender's Commitment and the
denominator of which is the total Commitments of all Lenders (if the Commitments
have terminated or expired, the Applicable

--------------------------------------------------------------------------------



Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments) and (b) with respect to Protective
Advances or with respect to the Aggregate Credit Exposure, a percentage based
upon its share of the Aggregate Credit Exposure and the unused Commitments;
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
any such Defaulting Lender's Commitment shall be disregarded in the calculation.

"Applicable Pledge Percentage" means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary that is an Affected Foreign Subsidiary due to a Deemed Dividend.

"Applicable Rate" means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees and commercial Letter of
Credit fees payable hereunder, as the case may be, the applicable rate per annum
set forth below under the caption "ABR Spread" or "Eurodollar Spread",
"Commitment Fee Rate" or "Commercial Letter of Credit Rate", as the case may be:

                       
  Eurodollar
Spread     ABR
Spread     Commitment
Fee Rate     Commercial
Letter of
Credit Rate                             3.50%     2.50%     0.50%     1.40%  

"Approved Fund" has the meaning assigned to such term in Section 9.04.

"Assignment and Assumption" means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

"Augmenting Lender" has the meaning assigned to such term in Section 2.20.

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Availability" means, at any time, an amount equal to (a) the lesser of (i) the
aggregate of the Commitments and (ii) the Borrowing Base minus (b) the Revolving
Credit Exposure of all Lenders.

"Availability Trigger" shall be in effect at any time that the average
Availability for the most recently ended calendar month is less than
$12,500,000.

"Available Commitment" means, at any time, the total Commitments then in effect
minus the Revolving Credit Exposure of all Lenders at such time; it being
understood and agreed that any Lender's Swingline Exposure shall not be deemed
to be a component of the Revolving Credit Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

"Banking Services" means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

"Banking Services Obligations" means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

"Banking Services Reserves" means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Borrower" means Kenneth Cole Productions, Inc., a New York corporation.

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

"Borrowing Base" means, at any time, the sum of (a) 85% of the Eligible Accounts
at such time, plus (b) 90% of the Eligible Credit Card Account Receivables,
plus (c) the lesser of (i) 75% of the Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time and
(ii) the product of 85% multiplied by the High Season or Low


2

--------------------------------------------------------------------------------



Season, as applicable, Net Orderly Liquidation Value percentage identified in
the most recent inventory appraisal ordered by the Administrative Agent
multiplied by the Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time, minus (c)
Reserves. The Administrative Agent may, in its Permitted Discretion, establish
additional standards of eligibility and reserves against eligibility, reduce the
advance rates set forth above and adjust Reserves. It is understood and agreed
that any amendment or modification to increase the advance rates set forth in
this definition of Borrowing Base or to add new categories of eligible assets,
shall not be effective without the written consent of the Borrower, the
Administrative Agent and each Lender (other than a Defaulting Lender).

"Borrowing Base Certificate" means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit G or another form which is acceptable to the Administrative
Agent in its sole discretion.

"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Casualty Event" means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding, of any
Collateral.

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof but excluding
the Cole Family), of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower nor (ii)
appointed by directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group (other than the Cole
Family).

"Change in Law" means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or such Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Co-Syndication Agent" means each of Bank of America, N.A. and Wachovia Bank,
National Association in its capacity as co-syndication agent for the credit
facility evidenced by this Agreement.

"Cole Family" means any member or members of Mr. Kenneth Cole's immediate
family, including (i) any spouse or any linear descendant of a parent or
grandparent of either Mr. Cole or his spouse (collectively, with Mr. Cole, the
"Members"); (ii) any trust, partnership or limited liability company created
principally for the benefit of any such Member or Members; (iii) any trust in
respect of which any Member serves as a trustee, provided that the trust
instruments governing such trust shall provide that such Member, as trustee,
shall retain sole and exclusive control over the voting and disposition of the
equity interests in such trust at least until the termination of this Agreement;
and (iv) any executor, administrator or personal representative of the estate of
a Member.

"Collateral" means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that "Collateral" shall not include any Excluded Assets.

"Collateral Access Agreement" has the meaning assigned to such term in the
Security Agreement.


3

--------------------------------------------------------------------------------



"Collateral Documents" means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

"Collection Account" has the meaning assigned to such term in the Security
Agreement.

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Protective Advances, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender's
Revolving Credit Exposure hereunder, as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09, (b) increased from time
to time pursuant to Section 2.20 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Commitment is set forth on Schedule 2.01, or in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders' Commitments is $60,000,000.

"Consolidated Capital Expenditures" means, without duplication, any expenditure
or commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.

"Consolidated EBITDA" means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary non-cash losses, (vi) non-cash losses, charges
or expenses arising from the issuance of stock or stock options to employees
minus, (a) to the extent included in Consolidated Net Income, extraordinary
non-cash gains and (b) the amount of any subsequent cash payments in respect of
any non-cash losses, charges or expenses described in the foregoing clause (v)
or (vi), all calculated for the Borrower and its Consolidated Subsidiaries in
accordance with GAAP on a consolidated basis.

"Consolidated Interest Expense" means, with reference to any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Consolidated Subsidiaries for such period with respect to
all outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers' acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP), calculated on a consolidated basis for the
Borrower and its Consolidated Subsidiaries for such period in accordance
with GAAP.

"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrower and its Consolidated Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for
such period.

"Consolidated Subsidiary" means at any date, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the Borrower in the Borrower's consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date.

"Consolidated Tangible Assets" means, as of the date of any determination
thereof, Consolidated Total Assets minus the sum of unamortized debt discount
and expenses and other unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, copyrights, franchises and any other
assets that are considered to be intangible assets under GAAP, in each case on a
consolidated basis for the Borrower and its Consolidated Subsidiaries.

"Consolidated Total Assets" means, as of the date of any determination thereof,
total assets of the Borrower and its Consolidated Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Controlled Disbursement Account" means any accounts of any Loan Party
maintained with the Administrative Agent as a zero balance, cash management
account pursuant to and under any agreement between the such Loan Party and the
Administrative Agent, as modified and amended from time to time, and through
which all disbursements of such Loan Party and any designated Subsidiary of the
Borrower are made and settled on a daily basis with no uninvested balance
remaining overnight.

"Credit Card Account Receivables" means any receivables due to any Loan Party on
a non-recourse basis in connection with purchases from and other goods and
services provided by such Loan Party from: Visa, MasterCard, American Express
and such other Credit Card Processor acceptable to the Administrative Agent, in
each case which have been earned by performance


4

--------------------------------------------------------------------------------



by such Loan Party but not yet paid to such Loan Party by the Credit Card
Processor; provided, that Credit Card Account Receivables shall be calculated
net of fees and chargebacks owed to credit card processors and deposits,
holdbacks or escrows held by credit card processors.

"Credit Card Processor" means a Person that provides credit card processing
services for any merchant.

"Credit Event" means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.

"Credit Exposure" means, as to any Lender at any time, the sum of (a) such
Lender's Revolving Credit Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

"Deemed Dividend" means, with respect to any Foreign Subsidiary, such Foreign
Subsidiary's accumulated and undistributed earnings and profits being deemed to
be repatriated to the Borrower or the applicable parent Domestic Subsidiary
under Section 956 of the Code and the effect of such repatriation causing
materially adverse tax consequences to the Borrower or such parent Domestic
Subsidiary, in each case as determined by the Borrower in its commercially
reasonable judgment acting in good faith and in consultation with its legal and
tax advisors.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Defaulting Lender" means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three (3) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

"Document" has the meaning assigned to such term in the Security Agreement.

"Dollars" or "$" refers to lawful money of the United States of America.

"Documentation Agent" means PNC Bank, National Association, in its capacity as
documentation agent for the credit facility evidenced by this Agreement.

"Domestic Subsidiary" means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

"Effective Date" means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).

"Eligible Accounts" means, at any time, the Accounts of any Loan Party which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent's
discretion provided herein, Eligible Accounts shall not include any Account:

(a)      which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;

(b)      which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;


5

--------------------------------------------------------------------------------



(c)      which (i) is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date, or (ii) has
been written off the books of such Loan Party or otherwise designated as
uncollectible;

(d)      which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e)      which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to such Loan Party
exceeds 15% of the aggregate amount of Eligible Accounts;

(f)      with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;

(g)      which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business (other than in the case of Accounts
arising from the licensing of trademarks in the ordinary course of business),
(ii) is not evidenced by an invoice or other documentation satisfactory to the
Administrative Agent which has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon such Loan Party's completion of any
further performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest;

(h)      for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more
than once;

(i)       with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

(j)      which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;

(k)      which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

(l)      which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a letter of credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent;

(m)      which is owed in any currency other than Dollars;

(n)      which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent's satisfaction;

(o)      which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p)      which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;

(q)      which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(r)      which is subject to any counterclaim, deduction, defense, setoff
or dispute;

(s)      which is evidenced by any promissory note, chattel paper, or
instrument, unless such promissory note, chattel paper or instrument is in the
possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent;


6

--------------------------------------------------------------------------------



(t)      which is owed by an Account Debtor located in any jurisdiction which
requires filing of a "Notice of Business Activities Report" or other similar
report in order to permit the applicable Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Loan Party has
filed such report or qualified to do business in such jurisdiction;

(u)      with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;

(v)      which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(w)      which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

(x)      which was created on cash on delivery terms;

(y)     which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the Administrative Agent has determined that such limitation is not
enforceable;

(z)      which is governed by the laws of any jurisdiction other than the United
States, any State thereof or the District of Columbia;

(aa)      in respect of which the Account Debtor is a consumer within the
meaning of applicable consumer protection legislation; or

(bb)      which the Administrative Agent determines may not be paid by reason of
the Account Debtor's inability to pay or which the Administrative Agent
otherwise determines in its Permitted Discretion is unacceptable for any reason
whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent's
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the applicable Loan Party to reduce the amount of such
Account. For the avoidance of doubt, no Credit Card Account Receivable shall
constitute an Eligible Account under this Agreement.

"Eligible Credit Card Account Receivables" means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a Credit Card Processor, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
excluded as an Eligible Credit Card Account Receivable pursuant to any of
clauses (a) through (l) below. Without limiting the foregoing, to qualify as an
Eligible Credit Card Account Receivable, a Credit Card Account Receivable shall
indicate no person other than a Loan Party as payee or remittance party.
Eligible Credit Card Account Receivable shall not include any Credit Card
Account Receivable if:

 (a)      such Credit Card Account Receivable is not owned by a Loan Party and
such Loan Party does not have good or marketable title to such Credit Card
Account Receivable;



 (b)      such Credit Card Account Receivable does not constitute an "Account"
(as defined in the UCC) or such Credit Card Account Receivable has been
outstanding more than five (5) Business Days;

 (c)      the Credit Card Processor of the applicable credit card with respect
to such Credit Card Account Receivable is the subject of any bankruptcy or
insolvency proceedings;

 (d)      such Credit Card Account Receivable is not a valid, legally
enforceable obligation of the applicable credit card issuer with respect
thereto;


7

--------------------------------------------------------------------------------



 (e)     such Credit Card Account Receivable is not subject to a properly
perfected security interest in favor of the Administrative Agent, or is subject
to any Lien whatsoever other than Permitted Encumbrances contemplated by the
processor agreements and for which appropriate reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established or
maintained by the Loan Parties;

 (f)      such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card Account
Receivable;

 (g)      such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued Credit Card
Processor fee balances;

 (h)      such Credit Card Account Receivable is evidenced by "chattel paper" or
an "instrument" of any kind unless such "chattel paper" or "instrument" is in
the possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent;

 (i)      such Credit Card Account Receivable has been disputed, or with respect
to which a claim, counterclaim, offset or chargeback has been asserted, by the
related Credit Card Processor;

 (j)      such Credit Card Account Receivable is due from a Credit Card
Processor which the Administrative Agent determines in its Permitted Discretion
to be unlikely to be collected;

 (k)      other than for the sixty (60) days immediately following the Effective
Date, such Credit Card Account Receivable is due from a Credit Card Processor
with respect to which a Processor Control Agreement has not been obtained; or

 (l)      such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.

In the event that a Credit Card Account Receivable which was previously an
Eligible Credit Card Account Receivable ceases to be an Eligible Credit Card
Account Receivable hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. In determining the amount to be so included in the
calculation of the value of an Eligible Credit Card Account Receivable, the face
amount thereof shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all customary fees and expenses
in connection with any credit card arrangements and (ii) the aggregate amount of
all cash received in respect thereof but not yet applied by the applicable Loan
Party to reduce the amount of such Eligible Credit Card Account Receivable.

"Eligible Inventory" means, at any time, the Inventory of a Loan Party which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent's
discretion provided herein, Eligible Inventory shall not include any Inventory:

(a)      which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

 (b)     which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

 (c)      which the Administrative Agent reasonably determines in good faith is
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

 (d)      with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;

 (e)      in which any Person other than the applicable Loan Party shall (i)
have any direct or indirect ownership, interest or title to such Inventory or
(ii) be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein;

 (f)     which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of business;

(g)      which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers; provided that Inventory in transit from licensee
vendors, or between stores and other retail locations owned or operated by the
Borrower and


8

--------------------------------------------------------------------------------



Inventory constituting Permitted LC Inventory, shall not in each case be
excluded from "Eligible Inventory" pursuant to this clause (g) so long as (i)
such Inventory has been paid for in full by the applicable Loan Party, (ii) the
Administrative Agent shall have received evidence that such Inventory is covered
by casualty insurance and the Administrative Agent shall have been named as an
additional loss payee with respect to such casualty insurance, and (iii) other
than for the sixty (60) days following the Effective Date, the Administrative
Agent shall have received, to the extent requested by the Administrative Agent
in its Permitted Discretion, a duly executed Collateral Access Agreement from
the applicable Loan Party's customs broker with respect to such Inventory;

 (h)      which is located in a warehouse, distribution center, regional
distribution center or depot located in any location leased by the applicable
Loan Party unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) a Reserve for rent, charges, and other
amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;

(i)      which is located in a store or other retail location leased by the
applicable Loan Party in any Landlord Lien State unless (i) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (ii) a
Reserve for rent, charges and other amounts due or to become due with respect to
such facility has been established by the Administrative Agent in its Permitted
Discretion;

 (j)      which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 (k)      which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

 (l)      which is a discontinued product or component thereof;

 (m)     which is the subject of a consignment by the applicable Loan Party as
consignor;

 (n)     which contains or bears any intellectual property rights licensed to
the applicable Loan Party unless the Administrative Agent is satisfied that it
may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

 (o)      which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as "in transit" Inventory and constitutes Permitted LC
Inventory);

 (p)      for which reclamation rights have been asserted by the seller; or

 (q)      which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


9

--------------------------------------------------------------------------------



"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Assets" means (a) the Borrower's real property (including without
limitation the Borrower's headquarters and garage) located at 601-615 West 50th
Street, New York, New York and (b) funds held by joint ventures that are not
Subsidiaries and in which any of the Loan Parties is a participant.

"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

"Existing Credit Agreement" is defined in the first WHEREAS clause hereof

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Financials" means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower required to be
delivered pursuant to Section 5.01(a) or 5.01(b).

"First Tier Foreign Subsidiary" means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary's issued and outstanding Equity Interests.

"Fixed Charges" means, with reference to any period, without duplication, cash
Consolidated Interest Expense, plus prepayments and scheduled principal payments
on Indebtedness made during such period, plus expense for taxes paid in cash,
plus dividends or distributions paid in cash, plus Capital Lease Obligation
payments, plus cash contributions to any Plan, all calculated for the Borrower
and its Consolidated Subsidiaries on a consolidated basis.


10

--------------------------------------------------------------------------------



"Fixed Charge Coverage Ratio" means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Consolidated Capital
Expenditures to (b) Fixed Charges, all calculated for the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP.

"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

"Foreign Subsidiary" means any Subsidiary which is not a Domestic Subsidiary.

"Funding Account" has the meaning assigned to such term in Section 4.01(i).

"GAAP" means generally accepted accounting principles in the United States
of America.

"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"High Season" means all times other than Low Season.

"Increasing Lender" has the meaning assigned to such term in Section 2.20.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances and (k) all Swap
Obligations of such Person. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

"Indemnified Taxes" means Taxes other than Excluded Taxes.

"Information Memorandum" means the Confidential Information Memorandum dated
November 2006 relating to the Borrower and the Transactions.

"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.


11

--------------------------------------------------------------------------------



"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar month and the Maturity Date, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

"Interest Period" means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

"Inventory" has the meaning assigned to such term in the Security Agreement.

"Issuing Bank" means, as the context may require, (a) JPMorgan Chase Bank, N.A.,
with respect to Letters of Credit issued by it, or (b) any other Lender selected
by the Borrower which agrees to act as an Issuing Bank hereunder, with respect
to Letters of Credit issued by it, and in each case its successors in such
capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term "Issuing Bank" shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

"Landlord Lien State" means any jurisdiction the laws of which provide for the
liens in favor of the landlords of such jurisdiction to have priority over the
liens of the Administrative Agent on Inventory; provided that if the laws of any
such jurisdiction are changed after the Effective Date so as to provide for the
liens in favor of the Administrative Agent on Inventory to have priority over
the liens in favor of the landlords of such jurisdiction, then such jurisdiction
shall no longer be a "Landlord Lien State" as such term is used herein.

"LC Collateral Account" has the meaning assigned to such term in Section
2.06(j).

"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

"Lenders" means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term "Lenders" includes the Swingline Lender.

"Letter of Credit" means any standby or commercial letter of credit issued
pursuant to this Agreement.

"Leverage Ratio" has the meaning assigned to such term in Section 6.11.

"LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which deposits in Dollars of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.


12

--------------------------------------------------------------------------------



"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

"Loan Documents" means this Agreement (including the Restatement Amendment), the
Subsidiary Guaranty, the Collateral Documents, any Letter of Credit
applications, any promissory notes executed and delivered pursuant to Section
2.10(e) and any and all other instruments and documents executed and delivered
to, or in favor of, the Administrative Agent, any Lenders or any Secured Parties
and including all other pledges, powers of attorney, intercreditor agreements,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, and delivered to the Administrative Agent, any Lender
or any Secured Party in connection with the Agreement or the transactions
contemplated thereby. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.

"Loan Parties" means, collectively, the Borrower and the Subsidiary Guarantors.

"Loans" means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

"Low Season" means, for any period of determination of the Borrowing Base with
respect to Eligible Inventory, (a) the period commencing January 1 of each year
and ending March 31 of such year and (b) such other periods that have been
approved by the Administrative Agent and are identified as the "low season" in
the most recent appraisal delivered from the time pursuant to this Agreement.

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent's Liens (on behalf of itself and the
Secured Parties) on the Collateral or the priority of such Liens, or (d) the
validity or enforceability of this Agreement any or any and all other Loan
Documents or the rights or remedies of the Administrative Agent, the Issuing
Banks, the Lenders or the Secured Parties thereunder.

"Material Foreign Subsidiaries" means each Foreign Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of the Borrower's Consolidated EBITDA for such period or (ii) which contributed
greater than five percent (5%) of the Borrower's Consolidated Total Assets as of
such date; provided that, if at any time the aggregate amount of the EBITDA or
consolidated total assets of all Foreign Subsidiaries that are not Material
Foreign Subsidiaries exceeds five percent (5%) of the Borrower's Consolidated
EBITDA (as so adjusted) for any such period or five percent (5%) of the
Borrower's Consolidated Total Assets (as so adjusted) as of the end of any such
fiscal quarter, the Borrower shall designate sufficient Foreign Subsidiaries as
"Material Foreign Subsidiaries" to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in a principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

"Maturity Date" means December 20, 2011 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Orderly Liquidation Value" means, with respect to Inventory of any Person,
the orderly liquidation value thereof as determined in a manner acceptable to
the Administrative Agent by an appraiser acceptable to the Administrative Agent,
net of all costs of liquidation thereof.


13

--------------------------------------------------------------------------------



"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Issuing Banks or any
indemnified party and the Administrative Agent, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Amended and Restated Credit Agreement
or any of the other Loan Documents or any Swap Agreement or in respect of any of
the Loans made or reimbursement or other obligations incurred or any of the
Letters of Credit or other instruments at any time evidencing any thereof.

"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the effectiveness or enforcement of, or otherwise
with respect to, this Agreement.

"Overadvance" has the meaning assigned to such term in Section 2.05(b).

"Participant" has the meaning set forth in Section 9.04.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Acquisition" means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of, (ii) all or a
majority of Equity Interests in, a Person or division or line of business of a
Person or (iii) if clauses (i) and (ii) above are inapplicable, the rights of
any licensee (including by means of the termination of such licensee's rights
under such license) under a trademark license to such licensee from the Borrower
or any Subsidiary, if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Borrower and the
Subsidiaries or business reasonably related thereto, (c) all actions required to
be taken with respect to such acquired or newly formed Subsidiary under Section
5.09 shall have been taken, and (d) the Borrower and the Subsidiaries are in
compliance, on a Pro Forma Basis after giving effect to such acquisition, with
the covenants contained in Section 6.11 recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and, if the aggregate consideration paid in respect of such acquisition exceeds
$15,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower to such effect, together with
all relevant financial information requested by the Administrative Agent and (e)
in the case of an acquisition or merger involving the Borrower or a Subsidiary,
the Borrower or such Subsidiary is the surviving entity of such merger and/or
consolidation.

"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

"Permitted Encumbrances" means:

(a)      Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;


14

--------------------------------------------------------------------------------



(b)      carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

(c)      pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

(d)      deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)      judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and

(f)      easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

"Permitted Investments" means:

(a)      direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)      investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody's;

(c)      investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)      fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and

(e)      money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000.

"Permitted LC Inventory" means Inventory that has or will be shipped to a Loan
Party's location and which Inventory is or will be owned by a Loan Party;
provided that Permitted LC Inventory shall be in an amount equal to the undrawn
face amount of commercial and documentary Letters of Credit issued relating to
the purchase price of such Inventory.

"Permitted Real Estate Financing" means Indebtedness of the Borrower or any
Consolidated Subsidiary in respect of all or any part of the real property of
the Borrower located at 601 through 615 West 50th Street, New York, New York
10019 provided that such Indebtedness has a stated maturity date which is no
earlier than the date that is six (6) months after the Maturity Date.

"Permitted Real Estate Financing Liens" means Liens securing Permitted Real
Estate Debt so long as such Liens shall only encumber all or any part of the
real property of the Borrower located at 601 through 615 West 50th Street, New
York, New York 10019.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Pledge Subsidiary" means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

"Prepayment Event" means:


15

--------------------------------------------------------------------------------



(a)      any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any Collateral, other than dispositions described
in Sections 6.03(a)(iii) and (a)(iv); or

(b)      any Casualty Event with respect to Collateral with a fair value
immediately prior to such event equal to or greater than $1,000,000; or

(c)      the issuance by the Borrower of any Equity Interests, or the receipt by
the Borrower of any capital contribution, other than any issuance by the
Borrower of Equity Interests in connection with its Employee Stock Purchase
Plan; or

(d)      the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

"Processor Control Agreement" means, with respect to any Credit Card Processor
providing credit card processing services for or on behalf of any Loan Party, an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, executed and delivered by the applicable Loan Party, such Credit Card
Processor and the Administrative Agent, pursuant to which such Credit Card
Processor shall agree, among other things, to follow instructions originated by
the Administrative Agent regarding amounts payable by such Credit Card Processor
to such Loan Party pursuant to the applicable credit card processing agreement
without the further consent of such Loan Party under circumstances specified
therein, as such agreement may be amended, supplemented or otherwise modified
from time to time.

"Projections" has the meaning assigned to such term in Section 5.01(e).

"Pro Forma Basis" means a pro forma basis in accordance with GAAP and Regulation
S-X under the Securities Act of 1933, as amended.

"Protective Advance" has the meaning assigned to such term in Section 2.04.

"Register" has the meaning set forth in Section 9.04.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties' assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

"Required Lenders" means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

"Reserves" means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, reserves for two months' rent at retail locations
leased by any Loan Party in any Landlord Lien State (to the extent such location
is not covered by a Collateral Access Agreement requested by the Administrative
Agent) and for consignee's, warehousemen's and bailee's charges, reserves for
dilution of Accounts and/or Credit Card Account Receivables, reserves for
Inventory shrinkage, reserves for gift cards, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
unindemnified or underindemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

"Restatement Amendment" means the Amendment No. 2 to the Existing Credit
Agreement dated as of the Effective Date among the Borrower, the "Required
Lenders" under the Existing Credit Agreement and the Administrative Agent.

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.


16

--------------------------------------------------------------------------------



"Revolving Credit Exposure" means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender's Revolving Loans and
its LC Exposure and Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.

"Revolving Loan" means a Loan made pursuant to Section 2.03.

"S&P" means Standard & Poor's.

"Sale and Leaseback Transaction" means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

"Secured Obligations" means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Secured
Parties or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Secured
Party party thereto (other than the Lender acting as Administrative Agent) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Secured Obligation
entitled to the benefits of the Collateral Documents.

"Secured Parties" means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Obligations
and Banking Services Obligations owed to such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower or any Subsidiary to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.

"Security Agreement" means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, between the
Loan Parties and the Administrative Agent, for the benefit of the Secured
Parties, and any other pledge or security agreement entered into, after the date
of this Agreement by any other Loan Party (as required by this Agreement or any
other Loan Document), or any other Person, as the same may be amended, restated
or otherwise modified from time to time.

"Settlement" has the meaning assigned to such term in Section 2.05(d).

"Settlement Date" has the meaning assigned to such term in Section 2.05(d).

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

"Subsidiary" means any subsidiary of the Borrower.

"Subsidiary Guarantor" means each Domestic Subsidiary and each Material Foreign
Subsidiary (excluding, for the avoidance of doubt, joint ventures that are not
Subsidiaries in which any of the Loan Parties participate) other than Affected
Foreign Subsidiaries. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.


17

--------------------------------------------------------------------------------



"Subsidiary Guaranty" means that certain Amended and Restated Guaranty dated as
of the Effective Date in the form of Exhibit F (including any and all
supplements thereto) and executed by each Subsidiary Guarantor, as amended,
restated, supplemented or otherwise modified from time to time.

"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

"Swap Obligations" means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements with a Lender or an affiliate of a Lender, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

"Swingline Loan" has the meaning assigned to such term in Section 2.05(a).

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

"Transactions" means the execution, delivery and performance by the Loan Parties
of the applicable Loan Documents, the borrowing of Loans, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests granted
pursuant to the Security Agreement.

"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurodollar Loan") or by Class and Type (e.g., a
"Eurodollar Revolving Loan"). Borrowings also may be classified and referred to
by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurodollar
Borrowing") or by Class and Type (e.g., a "Eurodollar Revolving Borrowing").

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.


18

--------------------------------------------------------------------------------



SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.05. Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and Secured
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and Secured Obligations under (and
shall be governed by the terms of) this Agreement and the other Loan Documents.
Without limiting the foregoing, upon the effectiveness hereof: (a) all
references in the "Loan Documents" (as defined in the Existing Credit Agreement)
to the "Administrative Agent", the "Credit Agreement" and the "Loan Documents"
shall be deemed to refer to the Administrative Agent, this Agreement and the
Loan Documents, (b) the Existing Letters of Credit which remain outstanding on
the Effective Date shall continue as Letters of Credit under (and shall be
governed by the terms of) this Agreement, (c) all obligations constituting
"Obligations" under the Existing Credit Agreement with any Lender or any
Affiliate of any Lender which are outstanding on the Effective Date shall
continue as Secured Obligations under this Agreement and the other Loan
Documents, (d) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender's credit and
loan exposure under the Existing Credit Agreement as are necessary in order that
each such Lender's Credit Exposure hereunder reflects such Lender's Applicable
Percentage of the outstanding Aggregate Credit Exposure on the Effective Date
and (e) the Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Loans (including the "Eurodollar Loans" under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof.

ARTICLE II



The Credits

SECTION 2.01. Commitments. Prior to the Effective Date, certain revolving loans
were previously made to the Borrower under the Existing Credit Agreement which
remain outstanding as of the date of this Agreement (such outstanding loans
being hereinafter referred to as the "Existing Loans"). Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.05, the Existing Loans shall be reevidenced
as Revolving Loans under this Agreement and the terms of the Existing Loans
shall be restated in their entirety and shall be evidenced by this Agreement.
Subject to the terms and conditions set forth herein, each Lender agrees to make
Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period in an aggregate principal amount that will not result in (a)
such Lender's Revolving Credit Exposure exceeding such Lender's Commitment
or (b) the sum of the total Revolving Credit Exposures exceeding the lesser
of (i) the sum of the total Commitments or (ii) the Borrowing Base, subject to
the Administrative Agent's authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and 2.05. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.


19

--------------------------------------------------------------------------------



(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $5,000,000. ABR Revolving Borrowings may
be in any amount. Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of six (6) Eurodollar Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

           
       

      (i)   the aggregate amount of the requested Borrowing;





         

      (ii)  the date of such Borrowing, which shall be a Business Day;





         

      (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;





         

      (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period"; and





         

      (v) the location and number of the Borrower's account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.07.





 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent's sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as "Protective Advances");
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $5,000,000; provided further that, the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the total Commitments. Protective Advances may be made
even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The Administrative
Agent's authorization to make Protective Advances may be revoked at any time by
100% of the Lenders (other than the Lender that is (or whose Affiliate is) the
Administrative Agent). Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent's receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Lenders to make a Revolving Loan to repay a Protective Advance. At any other
time the Administrative Agent may require the Lenders to fund their risk
participations described in Section 2.04(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective


20

--------------------------------------------------------------------------------



Advance in proportion to its Applicable Percentage. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender's Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance.

SECTION 2.05. Swingline Loans. (a) The Administrative Agent, the Swingline
Lender and the Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
requests an ABR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Lenders and in the amount requested, same day funds to the Borrower on the
applicable Borrowing date to the Funding Account (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a "Swingline Loan"), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. In addition, the
Borrower hereby authorizes the Swingline Lender to, and the Swingline Lender
shall, subject to the terms and conditions set forth herein (but without any
further written notice required), not later than 2:00 p.m., New York City time,
on each Business Day, make available to the Borrower by means of a credit to the
Funding Account, the proceeds of a Swingline Loan to the extent necessary to pay
items to be drawn on any Controlled Disbursement Account that day (as determined
based on notice from the Administrative Agent). The aggregate amount of
Swingline Loans outstanding at any time shall not exceed $7,500,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (before giving effect to such Swingline Loan). All
Swingline Loans shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as "Overadvances"); provided
that, no Overadvance shall result in a Default due to Borrower's failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount not
to exceed $5,000,000 at any time, no Overadvance may remain outstanding for more
than thirty (30) days and no Overadvance shall cause any Lender's Revolving
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Administrative Agent's authorization to make Overadvances.
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent's receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the total Commitments. The Swingline
Lender or the Administrative Agent may, at any time, require the Lenders to fund
their participations. From and after the date, if any, on which any Lender is
required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender's Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Loan.

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a "Settlement") with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 1:00 p.m.,
New York City time on the date of such requested Settlement (the "Settlement
Date"). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender's Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 3:00 p.m., New York City time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender's Swingline Loans and, together with
Swingline Lender's Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Lenders, respectively. If any such amount is
not transferred to the Administrative Agent by any Lender on such Settlement
Date, the Swingline Lender shall be entitled to recover such amount on demand
from such Lender together with interest thereon as specified in Section 2.07.


21

--------------------------------------------------------------------------------



SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the relevant Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the relevant
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The letters of credit identified on Schedule 2.06 shall
be deemed to be "Letters of Credit" issued on the Effective Date for all
purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by relevant Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by such Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $35,000,000, (ii) the amount of
LC Exposure in respect of standby Letters of Credit shall not exceed $15,000,000
and (iii) the total Revolving Credit Exposures shall not exceed the lesser of
the total Commitments and the Borrowing Base.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender's Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the amount equal to such LC
Disbursement, calculated as of the date such Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, (or $500,000 in the case of
financing by a Swingline Loan), the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender's Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same


22

--------------------------------------------------------------------------------



manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. Neither
the Administrative Agent, the Lenders nor any Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank's failure to
exercise reasonable care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
reasonable care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary unless failure to act upon such notice or
information is commercially grossly negligent, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of Any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term


23

--------------------------------------------------------------------------------



"Issuing Bank" shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Secured Parties (the "LC Collateral Account"), an amount in cash equal to 105%
of the amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h)
or (i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations and the
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower's risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other Secured Obligations. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived.

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
Funding Account; provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank and (ii) a
Protective Advance or an Overadvance shall be retained by the Administrative
Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with


24

--------------------------------------------------------------------------------



interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender's Loan included in such Borrowing.

SECTION 2.08. Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances which may not be
converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the lesser
of the total Commitments and the Borrowing Base.


25

--------------------------------------------------------------------------------



(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) (1) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent and (iii) to the Administrative Agent the then unpaid
principal amount of each Overadvance on the earlier of the Maturity Date and
demand by the Administrative Agent.

(2) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on such Business Day or the
immediately preceding Business Day (at the discretion of the Administrative
Agent, whether or not immediately available) first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

 (a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Credit Exposures exceeds the lesser of
(A) the total Commitments or (B) the Borrowing Base, the Borrower shall prepay
the Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate amount
equal to such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by any Loan Party,
prepay the Obligations as set forth in Section 2.11(d) below in an aggregate
amount equal to 100% of such Net Proceeds; provided that, in the case of any
event described in clause (a) or (b) of the definition of the term "Prepayment
Event", if the Borrower shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Loan Parties intend to apply the
Net Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Proceeds, to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) to be used in the business of the Loan Parties, and certifying that
no Default has occurred and is continuing, then either (i) so long as full cash
dominion is not in effect, no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified


26

--------------------------------------------------------------------------------



in such certificate or (ii) if full cash dominion is in effect, if the Net
Proceeds specified in such certificate are to be applied by (A) the Borrower,
then such Net Proceeds shall be applied by the Administrative Agent to reduce
the outstanding principal balance of the Revolving Loans (without a permanent
reduction of the Commitments) and upon such application, the Administrative
Agent shall establish a Reserve against the Borrowing Base in an amount equal to
the amount of such proceeds so applied and (B) any Loan Party that is not the
Borrower, then such Net Proceeds shall be deposited in a cash collateral account
and in either case, thereafter, such funds shall be made available to the
applicable Loan Party as follows:

           
              (1) Borrower shall request a Revolving Loan (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request a release from the cash collateral account be made in the
amount needed;                             (2) so long as the conditions set
forth in Section 4.02 have been met, the Lenders shall make such Revolving Loan
or the Administrative Agent shall release funds from the cash collateral
account; and                             (3) in the case of Net Proceeds applied
against the Revolving Loan, the Reserve established with respect to such
insurance proceeds shall be reduced by the amount of such Revolving Loan;  

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been
so applied.

(d) All such amounts required to be applied to the prepayment of the Obligations
pursuant to Section 2.11(c) (as to any insurance or condemnation proceeds, to
the extent they arise from casualties or losses to Inventory, equipment,
fixtures and real property) shall be applied, first to prepay any Protective
Advances and Overadvances that may be outstanding, pro rata and second to prepay
the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Commitments and to cash collateralize outstanding LC Exposure.

(e) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in such prepaid Borrowing. Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.

SECTION 2.12. Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the first Business Day of each calendar month and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue, in the case of standby Letters of Credit, at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans and, in the case of commercial Letters of Credit, at
the Applicable Rate applicable to commercial Letters of Credit, in each case on
the average daily amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the applicable Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank's standard fees and
commissions (including without limitation standard commissions with respect to
commercial Letters of Credit, payable at the time of invoice of such amounts)


27

--------------------------------------------------------------------------------



with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of each calendar month
shall be payable on the first (1st) Business Day of each calendar month,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the relevant Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances.

SECTION 2.13. Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(b) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of "each Lender affected thereby" for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(d) Accrued interest on each Loan (accrued through the last day of the prior
calendar month) shall be payable in arrears on each Interest Payment Date for
such Loan and upon termination of the Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

           
              (a) the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or                             (b) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;  

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.  (a) If any Change in Law shall:


28

--------------------------------------------------------------------------------



           
              (i) impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or any Issuing Bank; or                      
      (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;  



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such Issuing Bank's capital or on the capital of
such Lender's or such Issuing Bank's holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or such Issuing Bank's policies and the
policies of such Lender's or such Issuing Bank's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender's or such
Issuing Bank's holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(e) and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under


29

--------------------------------------------------------------------------------



this Section) the Administrative Agent, Lender or the relevant Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and any
Issuing Bank, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or any Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or any
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) Each Lender and each Issuing Bank shall indemnify the Borrower and the
Administrative Agent, within ten (10) days after written demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and reasonable expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender or such Issuing
Bank, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered to the
Borrower or the Administrative Agent pursuant to Section 2.17(e). Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or such Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 2.17(g).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York 10017, except payments to be
made directly to an Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments


30

--------------------------------------------------------------------------------



received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds not constituting proceeds of Collateral
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect pursuant to Section 7.3 of the Security Agreement
(which shall be applied in accordance with Section 2.10(a)(2)) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, such proceeds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Banks from the Borrower
(other than in connection with Banking Services or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Banking Services or Swap Obligations), third, to
pay interest due in respect of the Overadvances and Protective Advances, fourth,
to pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services and Swap
Obligations, and ninth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period


31

--------------------------------------------------------------------------------



applicable to any such Eurodollar Loan or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans of the same Class and, in any
such event, the Borrower shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(f) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or any Issuing Bank to satisfy such
Lender's obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)   If any
Lender requests compensation under Section 2.15, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then to the extent requested by
the Borrower and subject to the Borrower's payment obligations under the next
sentence, such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment to the extent such costs and expenses have been
approved in advance by the Borrower.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

(c) If, in connection with any proposed amendment, waiver or consent requiring
the consent of "each Lender" or "each Lender affected thereby," the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a "Non-Consenting Lender"), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this


32

--------------------------------------------------------------------------------



Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 2.20. Expansion Option. The Borrower may from time to time elect to
increase the Commitments in minimum increments of $10,000,000 so long as, after
giving effect thereto, the aggregate amount of the Commitments does not exceed
$85,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an "Increasing Lender"), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
"Augmenting Lender"), to increase their existing Commitments, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Borrower and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. Increases
and new Commitments created pursuant to this Section 2.20 shall become effective
on the date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender), shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 4.02
shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer of the Borrower, (ii) the Administrative Agent
shall have received documents consistent with those delivered on the Effective
Date as to the corporate power and authority of the Borrower to borrow hereunder
after giving effect to such increase and (iii) the Borrower and its Subsidiaries
shall be in compliance, calculated on a pro forma basis reasonably acceptable to
the Administrative Agent, with the covenant contained in Section 6.11. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender's portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower in accordance with the requirements of Section
2.03). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) if any Swingline Exposure or LC Exposure exists at the time a Lender is a
Defaulting Lender, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (i) prepay such Swingline Exposure or, if
agreed by the Swingline Lender, cash collateralize the Swingline Exposure of the
Defaulting Lender on terms satisfactory to the Swingline Lender and (ii) cash
collateralize such Defaulting Lender's LC Exposure in accordance with the
procedures set forth in Section 2.06(j) for so long as such LC Exposure is
outstanding; and

(b) the Swingline Lender shall not be required to fund any Swingline Loan and no
Issuing Bank shall be required to issue, amend or increase any Letter of Credit
unless it is satisfied that cash collateral will be provided by the Borrower in
accordance with Section 2.21(a).

SECTION 2.22. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.22


33

--------------------------------------------------------------------------------



shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.22 shall
survive the termination of this Agreement.

SECTION 2.23. Senior Debt. The Borrower hereby designates all Secured
Obligations now or hereinafter incurred or otherwise outstanding, and agrees
that the Secured Obligations shall at all times constitute, senior indebtedness
and designated senior indebtedness, or terms of similar import, which are
entitled to the benefits of the subordination provisions of all Subordinated
Indebtedness.

ARTICLE III



Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto (as supplemented from time to time) identifies
each Subsidiary (and notes whether any Foreign Subsidiary is a Material Foreign
Subsidiary), the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the other
Subsidiaries and, if such percentage is not 100% (excluding directors'
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or any Subsidiary free and clear of
all Liens. There are no outstanding commitments or other obligations of the
Borrower or any Subsidiary to issue, and no options, warrants or other rights of
any Person to acquire, any shares of any class of capital stock or other equity
interests of the Borrower or any Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower's corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. The Restatement Amendment has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2008 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2009, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) Since December 31, 2008, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. There are no Liens on any
of the real or personal properties of the Borrower or any Subsidiary except for
Liens permitted by Section 6.02.


34

--------------------------------------------------------------------------------



(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and to the knowledge of the Borrower the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06. Litigation and Environmental Matters.  (a) There are no actions,
suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions. There are no
labor controversies pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i)
which could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect, or (ii) that involve this Agreement or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become to the knowledge of the Borrower subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. Neither
the Borrower nor any Subsidiary is party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. No tax liens have been filed and no claims are being asserted with
respect to any such taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or delivered thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and other forward-looking statements, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.


35

--------------------------------------------------------------------------------



SECTION 3.14. No Default. The Borrower is in full compliance with this Agreement
and no Default or Event of Default has occurred and is continuing.

SECTION 3.15. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, and, assuming the proper filing of appropriately
completed financial statements in the appropriate filing offices, such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.

SECTION 3.16. Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. The Borrower expects each Loan Party to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrower hereunder. The Borrower
has determined that execution, delivery, and performance of the Loan Documents
to be executed by each Loan Party is within its purpose, will be of direct and
indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.17. Credit Card Processors. As of the Effective Date, Schedule 3.17
lists all Credit Card Processors that provide the Borrower or any Subsidiary
with credit card processing services, and such Schedule correctly identifies the
name and address of each Credit Card Processor, and the name in which such
services are provided. True and complete copies of each agreement listed on
Schedule 3.17 have been delivered to the Administrative Agent, together with all
amendments, waivers and other modifications thereto. All such agreements are
valid, subsisting, in full force and effect, are currently binding upon the
Borrower and each Subsidiary that is a party thereto and binding upon the other
parties thereto in accordance with their terms. The Borrower and its
Subsidiaries are in compliance in all material respects under such agreements.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. This Agreement shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
of the Borrower and the "Required Lenders" under the Existing Credit Agreement
either (A) a counterpart of the Restatement Amendment signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
the Restatement Amendment) that such party has signed a counterpart of the
Restatement Amendment and (ii) each initial Subsidiary Guarantor either (A) a
counterpart of the Subsidiary Guaranty signed on behalf of such Subsidiary
Guarantor or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of the Subsidiary Guaranty) that such Subsidiary Guarantor has signed a
counterpart of the Subsidiary Guaranty.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Reitler Brown & Rosenblatt LLC and Dickstein Shapiro LLP, special
counsels for the Loan Parties and (ii) Michael F. Colosi, General Counsel of the
Loan Parties, substantially in the forms of Exhibits B-1 and B-2 respectively,
and covering such other matters relating to the Loan Parties, the Loan Documents
or the Transactions as the Required Lenders shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

(c) [Intentionally Omitted].

(d) The Administrative Agent shall have received duly executed copies of the
other Loan Documents and such documents and certificates as the Administrative
Agent or its counsel may reasonably request in connection with the Loan
Documents and the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.


36

--------------------------------------------------------------------------------



(e) [Intentionally Omitted].

(f) [Intentionally Omitted].

(g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions have been obtained and are in full force and effect.

(h) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable expenses required to be
reimbursed or paid by the Borrower hereunder.

(i) The Administrative Agent shall have received a notice setting forth the
deposit account of the Borrower (the "Funding Account") to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.

(j) The Administrative Agent shall have received a Borrowing Base Certificate
which calculates the Borrowing Base as of the end of the month immediately
preceding the Effective Date.

(k) After giving effect to all Borrowings to be made on the Effective Date and
the issuance of any Letters of Credit on the Effective Date and payment of all
fees and expenses due hereunder, and with all of the Loan Parties' indebtedness,
liabilities, and obligations current, Availability shall not be less than
$15,000,000.



The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 3:00 p.m., New York City time, on the Effective Date (and,
in the event such conditions are not so satisfied or waived, the Commitments
shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than the conversion or continuation of any
Loan), and of any Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

           
              (a) The representations and warranties of the Borrower set forth
in this Agreement shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable.                             (b) At the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.                             (c)
After giving effect to any Borrowing or the issuance of any Letter of Credit,
Availability is not less than zero.  



Each Borrowing (other than the conversion or continuation of any Loan) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a), (b) and (c) of this Section.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.


37

--------------------------------------------------------------------------------



ARTICLE V



Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:

           
              (a) within ninety (90) days after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a "going concern" or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;                
            (b) (i) within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) if and so long as the Availability Trigger is in
effect, within thirty (30) days after the end of each fiscal month of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;                             (c) concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower (i) certifying, in the case of the financial
statements delivered under clause (b), as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01, 6.03 and 6.11
and (iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;              
              (d) promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;                    
        (e) as soon as available, but in any event not more than 30 days prior
to the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for each month of the
upcoming fiscal year (the "Projections") in form reasonably satisfactory to the
Administrative Agent in form reasonably satisfactory to the Administrative
Agent;              


38

--------------------------------------------------------------------------------



                          (f) as soon as available but in any event within
twenty (20) days of the end of each calendar month (or within three (3) days of
the end of each calendar week if and so long as the Availability Trigger is in
effect), and at such other times as may be reasonably requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;                             (g) as soon as available but in
any event within twenty (20) days of the end of each calendar month (or within
three (3) days of the end of each calendar week if and so long as the
Availability Trigger is in effect), and at such other times as may be reasonably
requested by the Administrative Agent, as of the period then ended, all
delivered electronically in a text formatted file acceptable to the
Administrative Agent:                             (i) a detailed aging of each
Loan Party's Accounts (including, without limitation, Credit Card Account
Receivables) (1) including all invoices aged by invoice date and due date (with
an explanation of the terms offered) and (2) reconciled to the Borrowing Base
Certificate delivered as of such date prepared in a manner reasonably acceptable
to the Administrative Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;                      
      (ii) a schedule detailing the each Loan Party's Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower are deemed by the Administrative Agent to be
appropriate, (2) including a report of any variances or other results of
Inventory counts performed by such Loan Party since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by such Loan Party and complaints and claims made against such
Loan Party), and (3) reconciled to the Borrowing Base Certificate delivered as
of such date;                             (iii) a worksheet of calculations
prepared by each Loan Party to determine Eligible Accounts, Eligible Credit Card
Account Receivables and Eligible Inventory, such worksheets detailing the
Accounts, Credit Card Account Receivables and Inventory excluded from Eligible
Accounts, Eligible Credit Card Account Receivables and Eligible Inventory and
the reason for such exclusion;                             (iv) a reconciliation
of each Loan Party's Accounts, Credit Card Account Receivables and Inventory
between the amounts shown in such Loan Party's general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above; and
                            (v) a reconciliation of the loan balance per each
Loan Party's general ledger to the loan balance under this Agreement;          
                  (h) as soon as available but in any event within twenty (20)
days of the end of each calendar month (or within three (3) days of the end of
each calendar week if and so long as the Availability Trigger is in effect), and
at such other times as may be requested by the Administrative Agent, as of the
month then ended, a schedule and aging of each Loan Party's accounts payable,
delivered electronically in a text formatted file acceptable to the
Administrative Agent;                          (i) promptly upon the
Administrative Agent's reasonable request:                                   (i)
copies of invoices in connection with the invoices issued by each Loan Party in
connection with any Accounts (including, without limitation, Credit Card Account
Receivables), credit memos, shipping and delivery documents, and other
information related thereto;                                   (ii) copies of
purchase orders, invoices, and shipping and delivery documents in connection
with any Inventory or equipment purchased by any Loan Party; and                
                  (iii) a schedule detailing the balance of all intercompany
accounts of the Loan Parties;  


39

--------------------------------------------------------------------------------



                                      (j) to the extent requested by the
Administrative Agent, copies of all tax returns filed by any Loan Party with the
U.S. Internal Revenue Service; and                             (k) promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.  



SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

           
              (a) the occurrence of any Default;                             (b)
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;                             (c) the
occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;                             (d) any Lien (other than Permitted
Encumbrances) or claim made or asserted against any of the Collateral;          
                  (e) any loss, damage, or destruction to the Collateral in the
amount of $2,500,000 or more, whether or not covered by insurance;              
              (f) any and all default notices received under or with respect to
any leased location or public warehouse where Collateral is located (which shall
be delivered within two (2) Business Days after receipt thereof);              
              (g) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.  

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain with financially sound and reputable
carriers having a financial strength rating of at least A- by A.M. Best
Company (i) insurance in such amounts (with no greater risk retention) and
against such risks (including loss or damage by fire and loss in transit; theft,
burglary, pilferage, larceny, embezzlement, and other criminal activities;
business interruption; and general liability) and such other hazards, as is
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations and (ii) all
insurance required pursuant to the Collateral Documents. The Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

SECTION 5.06. Books and Records; Inspection Rights. Without limiting Section
5.11 hereof, the Borrower will, and will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and


40

--------------------------------------------------------------------------------



inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested. The Borrower acknowledges that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties' assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws; Compliance with Agreements. The Borrower
will, and will cause each of its Subsidiaries to, (i) comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property (including without limitation Environmental Laws) and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to finance the working capital needs, and for general
corporate purposes, including Permitted Acquisitions of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Subsidiary Guaranty.  (a) As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Borrower as, a Subsidiary
Guarantor pursuant to the definitions of "Material Foreign Subsidiary" and
"Subsidiary Guarantor", the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Subsidiary Guarantor to deliver to the Administrative Agent
the Subsidiary Guaranty pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel. Concurrently with the execution and delivery thereof,
each such Subsidiary (i) shall automatically become a Subsidiary Guarantor and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Secured Parties, in any property of
such Person which constitutes Collateral.

(b) Without limiting the generality of the foregoing, the Borrower and each
Subsidiary that is a Loan Party will cause the Applicable Pledge Percentage of
the issued and outstanding Equity Interests in each Pledge Subsidiary directly
owned by the Borrower or any Domestic Subsidiary to be subject at all times to a
first priority, perfected Lien in favor of the Administrative Agent for the
benefit of the Secured Parties, to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents or such other security
documents as the Administrative Agent shall reasonably request. Notwithstanding
the foregoing, no such pledge agreement in respect of the Equity Interests of a
Material Foreign Subsidiary shall be required hereunder (i) until the date that
is sixty (60) days after the Effective Date (or such later date as may be agreed
upon by the Administrative Agent) and (ii) to the extent the Administrative
Agent or its counsel determines that, in light of the cost and expense
associated therewith, such pledge would not provide material credit support for
the benefit of the Secured Parties pursuant to legally valid, binding and
enforceable pledge agreements.

(c) Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary that is a Loan Party to, execute and deliver, or cause to be executed
and delivered, to the Administrative Agent such documents, agreements and
instruments (including, without limitation, deposit account control agreements
and securities account control agreements), and will take or cause to be taken
such further actions (including the filing and recording of financing statements
and other documents and such other actions or deliveries of the type required on
the Effective Date), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and all at the expense of the Borrower.

(d) If any material assets other than Excluded Assets are acquired by the
Borrower or any Subsidiary that is a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the Administrative Agent upon acquisition
thereof), the Borrower will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Borrower.

(e) Each Loan Party will use commercially reasonable efforts to obtain a
Processor Control Agreement with respect to each Credit Card Processor party to
a credit card processing agreement acquired by any Loan Party in connection with
the consummation of any Permitted Acquisition, within sixty (60) days after the
consummation of such Permitted Acquisition.


41

--------------------------------------------------------------------------------



SECTION 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

SECTION 5.11. Appraisals and Field Examinations. (a) At any time that the
Administrative Agent requests, the Borrower will, and will cause its
Subsidiaries to, provide the Administrative Agent with appraisals or updates
thereof of Inventory from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulations. It is anticipated that one (1)
Inventory appraisal per year will be conducted unless the Administrative Agent
elects to conduct a second appraisal in its sole discretion; provided that (i)
no more than two (2) inventory appraisals per year will be conducted if the
Availability Trigger is in effect at such time, and (ii) there shall be no
limitation on the number or frequency of appraisals if an Event of Default shall
have occurred and be continuing. For purposes of this Section 5.11(a), it is
understood and agreed that a single Inventory appraisal may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets. All such appraisals shall be at the sole
expense of the Loan Parties.

(b) At any time that the Administrative Agent requests, the Borrower will
permit, and will cause its Subsidiaries to permit, the Administrative Agent to
conduct a field examination to ensure adequacy of Collateral included in the
Borrowing Base and related reporting and control systems. It is anticipated that
one (1) field examination per year will be conducted unless the Administrative
Agent elects to conduct a second field examination in its sole discretion;
provided that (i) no more than two (2) field examinations per year will be
conducted if the Availability Trigger is in effect at such time, and (ii) there
shall be no limitation on the number or frequency of field examinations if an
Event of Default shall have occurred and be continuing. For purposes of this
Section 5.11(b), it is understood and agreed that any single field examination
may consist of examinations conducted at multiple relevant sites and involve one
or more relevant Loan Parties and their assets. All such field examinations
shall be at the sole expense of the Loan Parties.

SECTION 5.12. Depository Banks. The Borrower will, and will cause its
Subsidiaries to, maintain the Administrative Agent (or another bank acceptable
to the Administrative Agent) as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.

SECTION 5.13. Credit Card Processors. The Borrower will, and will cause its
Subsidiaries to (a) comply in all material respects with all obligations of such
Person under each credit card processing agreement to which such Person is a
party, (b) maintain each credit card processing agreement set forth on Schedule
3.17 and each credit card processing agreement entered into after the Effective
Date in full force and effect (except to the extent such Person elects to
terminate the same and so notifies the Administrative Agent) and take or cause
to be taken all actions necessary to maintain, preserve and protect the rights
and interests of the Administrative Agent in all material respects with respect
to all such agreements, (c) use commercially reasonable efforts to obtain a
Processor Control Agreement with respect to each Credit Card Processor providing
any credit card processing services for or on behalf of such Person and listed
on Schedule 3.17 within sixty (60) days after the Effective Date and (d)
promptly notify the Administrative Agent of the entry by such Person into any
credit card processing agreement with any Credit Card Processor after the
Effective Date and (subject to Section 5.09(e) with respect to any credit card
processing agreement acquired by such Person in connection with the consummation
of a Permitted Acquisition) obtain a Processor Control Agreement with respect to
each such Credit Card Processor contemporaneously with the entry by such Person
into such credit processing agreement.

ARTICLE VI



Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


42

--------------------------------------------------------------------------------



           
                    (a) Indebtedness created under the Loan Documents and the
other Secured Obligations;                                   (b) Indebtedness
existing on the date hereof and set forth in Schedule 6.01 and extensions,
renewals and replacements of any such Indebtedness with Indebtedness of a
similar type that does not increase the outstanding principal amount thereof;  
                                (c) Indebtedness constituting intercompany loans
or advances permitted under Section 6.04(d);                      
            (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;      
                            (e) Indebtedness of the Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within ninety (90) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $25,000,000 at any
time outstanding;                                   (f) Indebtedness of the
Borrower or any Subsidiary under (i) Sale and Leaseback Transactions permitted
under Section 6.10 and (ii) Permitted Real Estate Financing;                    
              (g) Indebtedness of the Borrower or any Subsidiary as an account
party in respect of commercial letters of credit;                      
            (h) other unsecured Indebtedness of the Borrower or any of its
Subsidiaries not otherwise permitted by this Section 6.01 so long as the
Borrower is in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 6.11; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (h) shall not in the aggregate exceed
$10,000,000 at any time to the extent constituting Indebtedness of any
Subsidiary which is not a Subsidiary Guarantor;                      
            (i) other Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not exceeding $2,000,000 to the extent
constituting Indebtedness secured by Liens permitted by Section 6.02(e); and    
                              (j) other Indebtedness of the Borrower or any of
its Subsidiaries in an aggregate principal amount not exceeding $15,000,000 to
the extent constituting Indebtedness secured by Liens permitted by Section
6.02(c).  

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

           
                    (a) (i) Permitted Encumbrances, (ii) Permitted Real Estate
Financing Liens and (iii) Liens created pursuant to any Loan Document;          
                        (b) any Lien on any property or asset of the Borrower or
any Subsidiary existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;                                   (c) any Lien existing on any property
or asset prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;  


43

--------------------------------------------------------------------------------



                                            (d) Liens on fixed or capital assets
acquired, constructed or improved by the Borrower or any Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (iii) such security interests
shall not apply to any other property or assets of the Borrower or any
Subsidiary; and                                   (e) Liens not otherwise
permitted by this Section 6.02 so long as neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate fair
market value (determined as of the date such Lien is incurred) of the assets of
the Borrower and all Subsidiaries subject to such Liens exceeds $2,000,000 at
any time.  

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party's (1) Accounts (including,
without limitation, Credit Card Account Receivables), other than those permitted
under clause (a) of the definition of Permitted Encumbrance and clause (a)(iii)
above and (2) Inventory, other than those permitted under clauses (a) and (b) of
the definition of Permitted Encumbrance and clause (a)(iii) above.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Subsidiary/Person may merge into any Subsidiary
in a transaction in which the surviving entity is a Subsidiary (provided that
any such merger involving a Subsidiary Guarantor must result in a Subsidiary
Guarantor as the surviving entity), (iii) the Borrower or any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to the Borrower or to
another Loan Party, (iv) the Borrower and its Subsidiaries may (A) sell
inventory and excess, damaged, obsolete or worn out assets, in each case in the
ordinary course of business, (B) enter into Sale and Leaseback Transactions
permitted under Section 6.10 and (C) make any other sales, transfers, leases or
dispositions of property having a fair market value not in excess of, during the
term of this Agreement, 10% of Consolidated Tangible Assets in the aggregate
and (v) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of this Agreement and
businesses reasonably related thereto.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except

(a) Permitted Investments subject, to the extent requested by the Administrative
Agent, to control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(b) Permitted Acquisitions;

(c) investments by the Borrower and its Subsidiaries existing on the date hereof
in the capital stock of its Subsidiaries;

(d) investments, loans or advances made by the Borrower in or to any Subsidiary
Guarantor and made by any Subsidiary Guarantor in or to the Borrower or any
other Subsidiary Guarantor; provided that (i) any such Equity Interests held by
a Loan Party shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to common stock of an Affected Foreign Subsidiary
referred to in Section 5.09) and (ii) any such loans and advances made by a Loan
Party shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) Guarantees of obligations under operating leases to which the Borrower or
any of its Subsidiaries is a party;


44

--------------------------------------------------------------------------------



(g) equity interests in (i) licensees, strategic partners or potential strategic
partners of the Borrower or any of its Subsidiaries generally consistent with
the Borrower's past practices prior to the Effective Date and (ii) joint
ventures engaged in businesses substantially similar to the businesses conducted
by the Borrower and its Subsidiaries on the Effective Date; and

(h) other investments (excluding acquisitions), loans or advances in an
aggregate outstanding amount not to exceed $15,000,000.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm's-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its majority owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07.

SECTION 6.07. Restricted Payments; Certain Payments on Indebtedness.  (a) The
Borrower will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except (i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock, (ii)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (iv) so long as no Default
has occurred and is continuing or would arise after giving effect thereto, the
Borrower may make any other Restricted Payments so long as the Borrower is in
compliance, on a Pro Forma Basis, after giving effect to such Restricted
Payment, with the financial covenant contained in Section 6.11.

(b) The Borrower will not, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (i) payment of
Indebtedness created under the Loan Documents, (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness, other than payments in respect of the Subordinated Indebtedness
prohibited by the subordination provisions thereof, (iii) refinancings of
Indebtedness to the extent permitted by Section 6.01; and (iv) payment of
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv)
clause (a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.



SECTION 6.09. Changes in Fiscal Year. The Borrower will not, nor will it permit
any of its Subsidiaries to, change its fiscal year from the basis in effect on
the Effective Date; provided that the Borrower may make such a change not more
than once during the term of this Agreement.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than (a) Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $5,000,000 in the
aggregate during any fiscal year of the Borrower, determined


45

--------------------------------------------------------------------------------



on a consolidated basis for the Borrower and its Subsidiaries and (b) Sale and
Leaseback Transactions in respect of all or any part of the properties of the
Borrower at 601 through 615 West 50th Street, New York, New York 10019.

SECTION 6.11. Financial Covenant.

Minimum Fixed Charge Coverage Ratio. The Borrower will not permit, at any time
the FCCR Period is in effect, the Fixed Charge Coverage Ratio, determined as of
the end of each of its fiscal quarters, to be less than 1.1 to 1.0. "FCCR
Period" means the period commencing on any date Availability is less than
$10,000,000 and ending on the first date thereafter that Availability is equal
to or greater than $10,000,000 for 45 consecutive days.

SECTION 6.12. Amendment of Material Documents. The Borrower shall not, nor shall
it permit any Subsidiary to, amend, modify or waive any of its rights under (a)
agreement relating to any Subordinated Indebtedness or any Material Indebtedness
or (b) its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents, to the extent any such
amendment, modification or waiver would be adverse to the Lenders.

ARTICLE VII

Events of Default

If any of the following events ("Events of Default") shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d)  (i) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower's
existence), 5.08 or 5.09 or in Article VI or (ii) any Loan Document shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or the Borrower or any Subsidiary Guarantor takes any
action for the purpose of terminating, repudiating or rescinding any Loan
Document or any of its obligations thereunder;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of the Required
Lenders);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;


46

--------------------------------------------------------------------------------



(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

ARTICLE VIII



The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required


47

--------------------------------------------------------------------------------



Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article,
Section 2.17(g) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender (including each Issuing Bank) acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

Each Lender hereby agrees that (a) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (b) the Administrative
Agent (i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties'
books and records, as well as on representations of the Loan Parties'


48

--------------------------------------------------------------------------------



personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agents or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a "representative" of the Secured
Parties within the meaning of the term "secured party" as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (ii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent's authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days' prior written request by
the Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent's opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Borrower or any Subsidiary in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (i) upon the termination of the
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release such Subsidiary from the Loan Documents


49

--------------------------------------------------------------------------------



to which it is a party, (iii) constituting property leased to a Loan Party under
a lease which has expired or been terminated in a transaction permitted under
this Agreement, or (iv) as required to effect any sale or other disposition of
such Collateral in connection with any exercise of remedies of the
Administrative Agent and the Lenders pursuant to Article VII. Except as provided
in the preceding sentence, the Administrative Agent will not release any Liens
on Collateral without the prior written authorization of the Required Lenders;
provided that, (i) the Administrative Agent may in its discretion, release its
Liens on Collateral valued in the aggregate not in excess of $5,000,000 during
any calendar year without the prior written authorization of the Required
Lenders and (ii) the prior written authorization of each of the Lenders (other
than a Defaulting Lender) shall be required for the Administrative Agent to
release its Liens on all or substantially all of the Collateral. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.

The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a "Dutch Pledge"). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the "Parallel Debt"), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Obligations, and any payment to the Secured Parties
in satisfaction of the Obligations shall conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application be deemed as satisfaction of the corresponding amount of the
Parallel Debt. The parties hereto acknowledge and agree that, for purposes of a
Dutch Pledge, any resignation by the Administrative Agent is not effective until
its rights under the Parallel Debt are assigned to the successor Administrative
Agent.

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower as will be further
described in a separate German law governed parallel debt undertaking. The
Administrative Agent shall (i) hold such parallel debt undertaking as fiduciary
agent (Treuhaender) and (ii) administer and hold as fiduciary agent
(Treuhaender) any pledge created under a German law governed Collateral Document
which is created in favor of any Secured Party or transferred to any Secured
Party due to its accessory nature (Akzessorietaet), in each case in its own name
and for the account of the Secured Parties. Each Lender, on its own behalf and
on behalf of its affiliated Secured Parties, hereby authorizes the
Administrative Agent to enter as its agent in its name and on its behalf into
any German law governed Collateral Document, to accept as its agent in its name
and on its behalf any pledge under such Collateral Document and to agree to and
execute as agent its in its name and on its behalf any amendments, supplements
and other alterations to any such Collateral Document and to release any such
Collateral Document and any pledge created under any such Collateral Document in
accordance with the provisions herein and/or the provisions in any such
Collateral Document.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing


50

--------------------------------------------------------------------------------



and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 603 West 50th Street, New York, New York 10019,
Attention of the Chief Financial Officer (Telecopy No. (212) 315-8255; Telephone
No. (212) 315-8208), with a copy (in the case of a notice of Default) to the
Attention of the General Counsel (Telecopy No. (866) 700-4164, Telephone No.
(212) 315-8239);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 270 Park
Avenue, Floor 44, New York, New York 10017, Attention of Paul Phelan (Telecopy
No. (646) 534-2288);

(iii) if to an Issuing Bank, to it at (A) JPMorgan Chase Bank, N.A., 270 Park
Avenue, Floor 44, New York, New York 10017, Attention of Paul Phelan (Telecopy
No. (646) 534-2288) and (B) in the case of any other Issuing Bank, to it at the
address and telecopy number specified from time to time by such Issuing Bank to
the Borrower and the Administrative Agent;

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 270 Park
Avenue, Floor 44, New York, New York 10017, Attention of Paul Phelan (Telecopy
No. (646) 534-2288); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders (including any Issuing Bank)
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of "Required Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder or
(vi) release all or substantially all of the Subsidiary Guarantors from their
obligations under the Subsidiary Guaranty, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case
may be.


51

--------------------------------------------------------------------------------



SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of one counsel (and appropriate local counsel) for the
Administrative Agent, and one additional counsel (and appropriate local counsel)
of the Issuing Banks and the Lenders, collectively, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Expenses being reimbursed by the Borrower under this
Section include, without limiting the generality of the foregoing, fees, costs
and expenses incurred in connection with: (i) appraisals and insurance reviews,
(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, (iii) taxes, fees and other charges for (A) lien
searches and (B) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent's Liens, (iv)
sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take and (v) forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the accounts and lock boxes, and costs and expenses of preserving
and protecting the Collateral. All of the foregoing fees, costs and expenses may
be charged to the Borrower as Revolving Loans or to another deposit account, all
as described in Section 2.18(f).

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an "Indemnitee") against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, penalties, incremental taxes,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the failure of the Borrower to deliver
to the Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Taxes pursuant to
Section 2.17 or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, incremental taxes,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
illegal conduct, fraud, gross negligence or willful misconduct of such
Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, any Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower's failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, any Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.


52

--------------------------------------------------------------------------------



SECTION 9.04. Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender (including any Issuing Bank) may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the relevant Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

                 
                    (b)(i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:                      
                  (A) the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and                                   (B) the Administrative
Agent.                             (ii) Assignments shall be subject to the
following additional conditions:                                         (A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;                                         (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement, provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender's rights and obligations in respect of one
Class of Commitments or Loans;                                         (C) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; and                                         (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.  

For the purposes of this Section 9.04(b), the term "Approved Fund" has the
following meaning:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this


53

--------------------------------------------------------------------------------



Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)      (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a "Participant") in all
or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)      A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower's
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(d)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any


54

--------------------------------------------------------------------------------



Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement, the
other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when the Restatement Amendment has been executed by the Borrower, the
"Required Lenders" under the Existing Credit Agreement and the Administrative
Agent.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Lender shall notify
the Borrower and the Administrative Agent of such set-off or application;
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


55

--------------------------------------------------------------------------------



SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders will (a) use the Information (as defined below) solely for
the purpose of providing the services described herein and consummating the
Transactions, including disclosure to prospective Lenders for the purpose of
participation in this Agreement (provided that any such permitted disclosure
shall be pursuant to confidentiality arrangements acceptable to the Borrower and
the Administrative Agent), (b) treat such Information with the same degree of
care as they treat their own confidential information but, in any case, not less
than a reasonable standard of care and (c) otherwise treat such Information as
confidential and not disclose such Information except that Information may be
disclosed (i) to its and its Affiliates directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) in connection with performing the
services described herein and consummating the Transactions, all to the extent
described in the foregoing clause (a), (v) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, (viii) to any other party
to this Agreement or (ix) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, "Information" means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act") hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

SECTION 9.14. Disclosure. The Borrower and each Lender hereby acknowledges and
agrees that the Administrative Agent and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with any of
the Loan Parties and their respective Affiliates.

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent's request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent's instructions.


56

--------------------------------------------------------------------------------



SCHEDULE 2.01

COMMITMENTS

           
  LENDER     COMMITMENT                 JPMORGAN CHASE BANK, N.A.    
$15,000,000                 BANK OF AMERICA, N.A.     $12,000,000              
  WACHOVIA BANK, NATIONAL ASSOCIATION     $12,000,000                 PNC BANK,
NATIONAL ASSOCIATION     $12,000,000                 COMMERCE BANK, N.A.    
$9,000,000                 TOTAL COMMITMENTS     $60,000,000  

--------------------------------------------------------------------------------



d26989_2-06.jpg [d26989_2-06.jpg]

--------------------------------------------------------------------------------



d26989_letters.jpg [d26989_letters.jpg]



--------------------------------------------------------------------------------



SCHEDULE 3.01

Subsidiaries

              Name     State of Organization     Cole 57th Street, LLC     DE  
  Cole 610 Fifth Avenue, LLC     DE     Cole Broadway, Inc.     NY     Cole
Camarillo, LLC     DE     Cole Dawsonville, Inc.     DE     Cole Grant, Inc.    
DE     Cole Jersey Gardens LLC     DE     Cole Las Vegas, Inc.     DE     Cole
Pike, Inc.     DE     Cole Riverhead, Inc.     DE     Cole SFC, LLC     DE    
Cole South Beach, Inc.     FL     Cole South Side, LLC     DE     Cole Tempe,
LLC     DE     Cole Tyson, Inc.     VA     Cole Venetian, LLC     DE     Cole
Viejo LLC     DE     Cole Waikele, Inc.     NY     IP Holdings B.V.     NL    
KCP Beneficiary Services, LLC     DE     KCP Trust Services, LLC     DE    
Kenneth Cole Asia, Inc.     DE     Kenneth Cole Caribbean, Inc.     PR    
Kenneth Cole Catalog, Inc.     VA     Kenneth Cole International Services, LLC  
  DE     Kenneth Cole Productions (LIC), LLC     DE     Kenneth Cole
Productions, L.P.     DE     Kenneth Cole Services (New York), LLC     DE    
Kenneth Cole Services, Inc.     DE     Kenneth Cole, Inc.     NY     Kenneth
Productions, Inc.     DE     Kenth Limited     HK     Le Tigre Consumer Direct,
Inc.     DE     Le Tigre Financial, Inc.     VA     Riviera Holding L.L.C.    
DE     Kenneth Cole Canada, Inc.     Canada     KCP Consulting (Dongguan) Co.
Ltd.     PRC  

--------------------------------------------------------------------------------



SCHEDULE 3.06

Disclosed Matters

  

  

None.

--------------------------------------------------------------------------------



SCHEDULE 3.17

Credit Card Processors

First Data Merchant Services is the credit card processor for Kenneth Cole
Productions, Inc. The address for First Data Merchant Services is 6902 Pine
Street PS31, Omaha, NE 68106.

--------------------------------------------------------------------------------



SCHEDULE 6.01

Existing Indebtedness

None.

--------------------------------------------------------------------------------



SCHEDULE 6.02

Existing Liens

Security interest granted to The CIT Group/Commercial Services, Inc. pursuant to
the Receivables Management Agreement, dated November 20, 2008, but subject to,
and as modified by, the Agreement and Intercreditor Agreement related thereto
among Kenneth Cole Productions, L.P., The CIT Group/Commercial Services, Inc.
and the Administrative Agent.

--------------------------------------------------------------------------------